                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

OMAR RASHAD POUNCY,

             Petitioner,
                                                    Case No. 13-cv-14695
v.                                                  Hon. Matthew F. Leitman

CARMEN D. PALMER,

          Respondent.
__________________________________________________________________/

     ORDER (1) DENYING MOTION FOR BOND (ECF No. 292) AND (2)
                SETTING FINAL BRIEFING SCHEDULE

      On April 13, 2020, Petitioner Omar Rashad Pouncy filed an Emergency

Motion for Bond (ECF No. 292). For the reasons stated on the record at the

telephonic status conference on April 14, 2020, Pouncy’s motion is DENIED.

      As agreed during the telephonic status conference on April 14, 2020, counsel

for Petitioner shall file his final opening brief by not later than MAY 1, 2020.

Counsel for Respondent shall file a response brief by not later than JUNE 1, 2020.

And Counsel for Petitioner shall file a reply brief by not later than JUNE 15, 2020.

The Court will then set the matter for an in-person hearing.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: April 14, 2020                  UNITED STATES DISTRICT JUDGE



                                         1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 14, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
